EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on May 12, 2021.
The application has been amended as follows: 

18. (Currently Amended) The information processing apparatus according to  claim 1, wherein the circuitry is further configured to generate the interpolation image for each of the plurality of compliment images at a time different from a time of capture of the plurality of images.

23. (Currently Amended) The information processing apparatus according to  claim 1, wherein the circuitry is further configured to generate the interpolation image of each of the plurality of complement images based on one of an image-based rendering (IBR) method, a model-based rendering (MBR) method, or a rectification method.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



May 12, 2021